Exhibit 10.2

SEVENTH AMENDED AND RESTATED REVOLVING LINE OF CREDIT NOTE

 

November 17, 2010

  Dallas, Texas   $200,000,000.00

FOR VALUE RECEIVED, the undersigned (hereinafter called “Maker”) does hereby
unconditionally promise to pay to the order of WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association (“Payee”), at its office at 1445
Ross Avenue, 3rd Floor, MAC T5303-031, Dallas, Texas 75202, the principal sum of
TWO HUNDRED MILLION AND NO/100 DOLLARS ($200,000,000.00), or such lesser amount
as has been loaned or advanced by Payee to Maker hereunder or under the Loan
Agreement, in lawful money of the United States of America, together with
interest from the date hereof until maturity at the rates per annum provided
below.

1. Definitions. For purposes of this Sixth Amended and Restated Revolving Line
of Credit Note (this “Note”), unless the context otherwise requires, the
following terms shall have the definitions assigned to such terms as follows and
capitalized terms used herein but not defined herein shall have the meanings
therefor specified in the Loan Agreement:

“Business Day” shall mean:

(a) for all purposes (other than as covered by clause (b) below) any day except
Saturday, Sunday or a day which in the United States is a legal holiday or a day
on which banking institutions are authorized or required by law or other
government action to close; and

(b) with respect to all notices and determinations in connection with, and
payments of principal and interest on, a LIBOR Balance, any day which is a
Business Day described in clause (a) above and which is also a day for trading
by and between banks in the interbank eurodollar market.

“Consequential Loss” shall mean, with respect to Maker’s payment, or conversion
to a different Interest Option, of all or any portion of the then-outstanding
principal amount of any LIBOR Balance on a day other than the last day of the
LIBOR Interest Period related thereto, any loss, cost or expense incurred by
Payee in redepositing such principal amount, including the sum of (a) the
interest which, but for such payment, Payee would have earned in respect of such
principal amount so paid for the remainder of LIBOR Interest Period applicable
to such principal amount, reduced, if Payee is able to redeposit such principal
amount so paid for the balance of such LIBOR Interest Period, by the interest
earned by Payee as a result of so redepositing such principal amount, plus
(b) any expense or penalty incurred by Payee on redepositing such principal
amount.

“Contract Rate” shall mean a rate of interest based upon the LIBOR Base Rate or
WFB Base Rate in effect at any time pursuant to an Interest Notice.

“Dollars” and the sign “$” shall mean lawful currency of the United States of
America.

 

Seventh Amended and Restated Revolving Line of Credit Note - Page 1



--------------------------------------------------------------------------------

“Eurocurrency Reserve Percentage” shall mean, with respect to each LIBOR
Interest Period, the maximum reserve percentage (expressed as a decimal) in
effect on the first day of any LIBOR Interest Period, as prescribed by the Board
of Governors of the Federal Reserve System (or any successor), for determining
reserve requirements applicable to “eurocurrency liabilities” pursuant to
Regulation D or any other then applicable regulation of the Board of Governors
(or any successor) which prescribes reserve requirements applicable to
“eurocurrency liabilities,” as presently defined in Regulation D, or any
eurocurrency funding.

“Event of Default” shall mean an Event of Default as such term is defined in the
Loan Agreement.

“Excess Interest Amount” shall mean, on any date, the amount by which (a) the
amount of all interest which would have accrued prior to such date on the
principal of this Note (had the applicable Contract Rate at all times been in
effect without limitation by the Maximum Rate) exceeds (b) the aggregate amount
of interest actually received by Payee on this Note on or prior to such date.

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the
immediately following Business Day by the Federal Reserve Bank of New York or,
if such rate is not published for any Business Day, the average of the
quotations for the day of the requested advance received by Payee from three
Federal funds brokers of recognized standing selected by Payee.

“Interest Notice” shall mean the written notice given by Maker to Payee of the
Interest Options selected hereunder. Each Interest Notice shall specify the
Interest Option selected, the amount of the unpaid principal balance of this
Note to bear interest at the rate selected and, if the LIBOR Base Rate is
specified, the length of the applicable LIBOR Interest Period.

“Interest Option” shall have the meaning assigned to such term in paragraph 7
hereof.

“Interest Payment Date” shall mean (a) in the case of any WFB Base Rate Balance,
the last day of each December, March, June and September prior to December 31,
2010 (the maturity date of this Note) and the maturity date of this Note, and
(b) in the case of any LIBOR Balance, the last day of the corresponding LIBOR
Interest Period with respect to such LIBOR Balance and December 31, 2010 (the
maturity date of this Note).

“LIBOR Balance” shall mean any principal balance of this Note which, pursuant to
an Interest Notice, bears interest at a rate based upon the LIBOR Base Rate for
the LIBOR Interest Period specified in such Interest Notice.

“LIBOR Base Rate” shall mean, with respect to each LIBOR Interest Period, on any
day thereof the quotient of (a) the LIBOR Rate with respect to such LIBOR
Interest Period, divided by (b) the remainder of 1.0 minus the Eurocurrency
Reserve Percentage in effect on such day.

“LIBOR Interest Period” shall mean, with respect to any LIBOR Balance, a period
commencing: (a) on any date upon which, pursuant to an Interest Notice, the
principal amount of such LIBOR Balance begins to accrue interest at the LIBOR
Base Rate, or (b) on the last day of the immediately preceding LIBOR Interest
Period in the case of a rollover to a successive LIBOR Interest Period, and
ending one month, two months or three months thereafter as Maker shall elect in
accordance with the provisions hereof; provided, that: (i) any LIBOR Interest
Period which would otherwise end on a day which is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case such LIBOR Interest Period shall end on
the next preceding Business Day; and (ii) any LIBOR Interest Period which begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such LIBOR
Interest Period) shall, subject to clauses (iii) below and (i) above, end on the
last Business Day of a calendar month; and (iii) any LIBOR Interest Period which
would otherwise end after December 31, 2010 shall end on December 31, 2010.

 

Seventh Amended and Restated Revolving Line of Credit Note - Page 2



--------------------------------------------------------------------------------

“LIBOR Rate” shall mean, with respect to each LIBOR Interest Period, the rate of
interest determined by Payee to be the arithmetic average (rounded upward, if
necessary to the nearest 1/16th of 1%) of the per annum rates of interest at
which Dollar deposits with a maturity equal to the proposed LIBOR Interest
Period (and in an amount approximating the LIBOR Balance) would be offered to
Payee by major banks in the interbank eurodollar market at approximately 8:00
a.m. (Dallas, Texas time) on the Business Day immediately preceding the first
day of such LIBOR Interest Period.

“Loan Agreement” shall mean that certain Loan Agreement, dated as of
September 23, 2004, by and among Maker, Payee and the subsidiaries and/or
affiliates of Maker from time to time a party thereto, as guarantors, as
amended, restated, supplemented and/or modified from time to time.

“Maximum Rate,” as used herein, shall mean, with respect to the holder hereof,
the maximum non-usurious interest rate, if any, that at any time, or from time
to time, may be contracted for, taken, reserved, charged, or received on the
indebtedness evidenced by this Note under the laws which are presently in effect
of the United States and the State of Texas applicable to such holder and such
indebtedness or, to the extent permitted by law, under such applicable laws of
the United States and the State of Texas which may hereafter be in effect and
which allow a higher maximum non-usurious interest rate than applicable laws now
allow. To the extent that any of the optional interest rate ceilings provided in
Chapter 303 of the Texas Finance Code, as amended from time to time (as amended,
the “Texas Finance Code”), may be available for application to any loan(s) or
extension(s) of credit under this Note for the purpose of determining the
Maximum Rate hereunder pursuant to the Texas Finance Code, the applicable
“monthly ceiling” (as such term is defined in Chapter 303 of the Texas Finance
Code) from time to time in effect shall be used to the extent that it is so
available, and if such “monthly ceiling” at any time is not so available then
the applicable “weekly ceiling” (as such term is defined in Chapter 303 of the
Texas Finance Code) from time to time in effect shall be used to the extent that
it is so available.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System from time to time in effect and shall include any successor or
other regulation relating to reserve requirements applicable to member banks of
the Federal Reserve System.

 

Seventh Amended and Restated Revolving Line of Credit Note - Page 3



--------------------------------------------------------------------------------

“Total Commitment” shall mean $100,000,000.00; provided, however, that, with the
prior written consent of Payee (which consent may or may not be granted in
Payee’s sole and absolute discretion), the Total Commitment may be increased to
an amount not to exceed $200,000,000.00 as provided in the Loan Agreement. As of
November 17, 2010, the Total Commitment is $100,000,000.00.

“WFB” shall mean Wells Fargo Bank, National Association, a national banking
association, and its successors and assigns.

“WFB Base Rate” shall mean, on any date of determination, a variable rate of
interest per annum equal to the higher of either (a) the WFB Prime Rate, or
(b) the Federal Funds Effective Rate plus one-half of one percent (0.50%).

“WFB Base Rate Balance” shall mean that portion of the principal balance of this
Note bearing interest at a rate based upon the WFB Base Rate.

“WFB Prime Rate” shall mean the rate of interest most recently announced within
Payee at its principal office in San Francisco as its prime rate and is a base
rate for calculating interest on certain loans. The rate announced by Payee as
its prime rate may or may not be the most favorable rate charged by Payee to its
customers. Each change in the WFB Prime Rate shall become effective without
prior notice to Maker automatically as of the opening of business on the date
such change is announced within Payee.

2. Manner of Borrowing; Advance Requests. A request for an advance under this
Note shall be made, or shall be deemed to be made, if Maker gives Payee notice
of its intention to borrow, in which notice Maker shall specify (a) the
aggregate principal amount of such advance and (b) the requested date of such
advance, which shall be a Business Day. Any such request for an advance shall be
accompanied by an Interest Notice and shall be made (i) no later than 11:00 a.m.
Dallas, Texas time at least three (3) Business Days prior to the requested
advance date if the principal balance of such advance, pursuant to such Interest
Notice, is to bear interest at a rate based upon the LIBOR Base Rate and (ii) no
later than 11:00 a.m. Dallas, Texas time on the requested advance date if the
principal balance of such advance, pursuant to such Interest Notice, is to bear
interest at a rate based upon the WFB Base Rate. Notwithstanding anything herein
to the contrary, Payee shall have the right (but not the obligation) to permit
or effectuate advances under this Note as a part of its cash management services
provided to Maker and Payee shall have the right to refuse to accept a request
for an advance under this Note if at the date any such request is made or any
such advance is to be made there exists a default or an Event of Default under
this Note or the Loan Agreement. As an accommodation to Maker, Payee may permit
telephonic requests for loans and electronic transmittal of instructions,
authorizations, agreements or reports to Payee by Maker. Unless Maker
specifically directs Payee in writing not to accept or act upon telephonic or
electronic communications from Maker, Payee shall have no liability to Maker for
any loss or damage suffered by Maker as a result of Payee’s honoring of any
requests, execution of any instructions, authorizations or agreements or
reliance on any reports communicated to Payee telephonically or electronically
and purporting to have been sent to Payee by any individual from time to time
designated by Maker as an authorized officer and Payee shall have no duty to
verify the origin or authenticity of any such communication.

 

Seventh Amended and Restated Revolving Line of Credit Note - Page 4



--------------------------------------------------------------------------------

3. Payments of Interest and Principal. Interest on the unpaid principal balance
of this Note shall be due and payable on each Interest Payment Date as it
accrues. The unpaid principal balance of this Note shall be due and payable in
full on December 31, 2010.

4. Rates of Interest. The unpaid principal of the WFB Base Rate Balance shall
bear interest at a rate per annum which shall from day to day be equal to the
lesser of (a) the higher of either (i) the WFB Base Rate in effect from day to
day, plus one and one-half of one percent (1.50%) or (ii) three percent (3.0%),
or (b) the Maximum Rate. The unpaid principal of each LIBOR Balance shall bear
interest at a rate per annum which shall from day to day be equal to the lesser
of (A) the LIBOR Base Rate for the LIBOR Interest Period in effect with respect
to such LIBOR Balance plus three-quarters of one percent (0.75%), or (B) the
Maximum Rate. Each determination by Payee of the LIBOR Base Rate shall, in the
absence of manifest error, be conclusive and binding. Interest on this Note with
respect to each WFB Base Rate Balance and each LIBOR Balance shall be calculated
on the basis of the actual days elapsed in a year consisting of 360 days.

5. Interest Recapture. If, on each Interest Payment Date or any other date on
which interest payments are required hereunder, Payee does not receive interest
on this Note computed at the Contract Rate because such Contract Rate exceeds or
has exceeded the Maximum Rate, then Maker shall, upon the written demand of
Payee, pay to Payee in addition to the interest otherwise required to be paid
hereunder, on each Interest Payment Date thereafter, the Excess Interest Amount
(calculated as of such later Interest Payment Date); provided that in no event
shall Maker be required to pay interest at a rate exceeding the Maximum Rate
effective during such period.

6. Default Rate of Interest. From and after the occurrence and during the
continuance of an Event of Default, this Note shall bear interest at any rate
equal to or less than the Maximum Rate, as chosen by Payee, at its discretion.
All past due principal and, to the extent permitted by applicable law, interest
upon this Note shall bear interest at any rate equal to or less than the Maximum
Rate, as chosen by Payee, at its discretion.

7. Interest Option. Subject to the provisions hereof (including clause
(c) below), Maker shall have the option (an “Interest Option”) to designate
portions of the unpaid principal balance hereof to bear interest at a rate based
upon the LIBOR Base Rate or WFB Base Rate as provided in paragraph 4 hereof;
provided, however, that (a) except in the case of any advance under this Note
made by Payee to repay any negative cash balance of Maker relating to cash
management services provided by Payee, in the case of selection of the WFB Base
Rate, such advance shall not be less than $100,000 (or, if greater than
$100,000, in integral multiples of $100,000 in excess thereof), (b) in the case
of the selection of the LIBOR Base Rate, the LIBOR Balance for a particular
LIBOR Interest Period shall not be less than $250,000 (or, if greater than
$250,000, in integral multiples of $100,000 in excess thereof), and
(c) notwithstanding anything to the contrary contained herein, Maker shall not
have the option to designate portions of the unpaid principal balance hereof to
bear interest at a rate based upon the WFB Base Rate unless circumstances are
such that designating such principal balance to bear interest at a rate based
upon the LIBOR Base Rate is not feasible or practical for any of the reasons
specified in paragraph 8(a), 8(b) or 8(c) hereof; provided further, however,
that no more than five (5) LIBOR Balances shall be outstanding at any one time
under this Note; provided further, however, that the sum of the aggregate amount
of all LIBOR Balances and WFB Base Rate Balances outstanding under this Note
shall at no time exceed the Total Commitment. Subject to the foregoing, the
option (or obligation, as applicable, if so required by clause (c) of this
paragraph 7 above) of Maker to designate portions of the principal of this Note
to bear interest at a rate based upon the LIBOR Base Rate or WFB Base Rate shall
be exercised in the manner provided below:

(i) At Time of Borrowing. Maker shall request advances under this Note in
accordance with, and in the manner prescribed by, paragraph 2 hereof. In
connection with any such advance request, Maker shall give Payee an Interest
Notice indicating the Interest Option selected with respect to the principal
amount of the proposed borrowing.

 

Seventh Amended and Restated Revolving Line of Credit Note - Page 5



--------------------------------------------------------------------------------

(ii) At Expiration of LIBOR Interest. At least three (3) Business Days prior to
the termination of any LIBOR Interest Period, Maker shall give Payee an Interest
Notice indicating the Interest Option to be applicable to the corresponding
LIBOR Balance, as appropriate, upon the expiration of such LIBOR Interest
Period. If the required Interest Notice shall not have been timely received by
Payee prior to the expiration of the then relevant LIBOR Interest Period, Maker
shall be deemed (A) to have selected a rate based upon the LIBOR Base Rate, with
a LIBOR Interest Period which is the same as the then relevant LIBOR Interest
Period, to be applicable to such LIBOR Balance or, if but only if Maker is then
permitted to select a rate based upon the WFB Base Rate in accordance with
clause (c) of this paragraph 7 above, to have selected a rate based upon the WFB
Base Rate to be applicable to such LIBOR Balance, and, in each case, such LIBOR
Balance shall thereafter continue to be a LIBOR Balance or shall thereafter be a
WFB Base Rate Balance (as applicable) upon the expiration of such LIBOR Interest
Period, and (B) to have given Payee notice of such selections.

(iii) Conversion From WFB Base Rate. During any period in which any portion of
the principal hereof bears interest at a rate based upon the WFB Base Rate,
Maker shall have the right (or obligation, as applicable, if so required by
clause (c) of this paragraph 7 above), on any Business Day (the “Conversion
Date”), to convert all or a portion of such principal amount from the WFB Base
Rate Balance to a LIBOR Balance by giving Payee an Interest Notice of such
selection at least three (3) Business Days prior to such Conversion Date for any
LIBOR Balance.

8. Special Provisions For LIBOR Pricing.

(a) Inadequacy of LIBOR Pricing. If Payee reasonably determines that, by reason
of circumstances affecting the interbank market generally, deposits in Dollars
(in the applicable amounts) are not being offered to Payee in the interbank
market for any LIBOR Interest Period, or that the rate at which such Dollar
deposits are being offered will not adequately and fairly reflect the cost to
Payee of making or maintaining a LIBOR Balance for such LIBOR Interest Period,
Payee shall forthwith give notice thereof to Maker, whereupon until Payee
notifies Maker that the circumstances giving rise to such suspension no longer
exist, (i) the right of Maker to select an Interest Option based upon the LIBOR
Base Rate shall be suspended, and (ii) Maker shall convert each LIBOR Balance
into the WFB Base Rate Balance in accordance with the provisions hereof on the
last day of the then-current LIBOR Interest Period applicable to such LIBOR
Balance.

 

Seventh Amended and Restated Revolving Line of Credit Note - Page 6



--------------------------------------------------------------------------------

(b) Illegality. If, after the date hereof, the adoption of any applicable law,
rule or regulation, or any change therein, or any change in the interpretation
or administration thereof by any governmental authority, central bank or
comparable agency charged with the interpretation or administration thereof, or
compliance by Payee with any request or directive (whether or not having the
force of law) of any such authority, central bank or comparable agency shall
make it unlawful or impossible for Payee to make or maintain a LIBOR Balance,
Payee shall so notify Maker. Upon receipt of such notice, Maker shall convert
such LIBOR Balance into the WFB Base Rate Balance, on either (i) the last day of
the then-current LIBOR Interest Period applicable to such LIBOR Balance if Payee
may lawfully continue to maintain and fund such LIBOR Balance to such day, or
(ii) immediately, if Payee may not lawfully continue to maintain such LIBOR
Balance to such day.

(c) Increased Costs for LIBOR Balances.

(i) If, after the date hereof, the adoption of any applicable law, rule or
regulation, or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by Payee with any request or directive (whether or not having the force of law)
of any such authority, central bank or comparable agency shall subject Payee to
any tax (including without limitation any United States interest equalization or
similar tax, however named), duty or other charge with respect to the LIBOR
Balances, this Note or Payee’s obligation to compute interest on the principal
balance of this Note at a rate based upon the LIBOR Base Rate, or shall change
the basis of taxation of payments to Payee of the principal of or interest on
the LIBOR Balances or any other amounts due under this Note in respect of the
LIBOR Balances or Payee’s obligation to compute the interest on the balance of
this Note at a rate based upon the LIBOR Base Rate (except for changes in the
rate on the tax on the overall net income of Payee imposed by the jurisdiction
in which Payee’s principal executive office is located); or

(ii) if, after the date hereof, any governmental authority, central bank or
other comparable authority shall at any time impose, modify or deem applicable
any reserve (including, without limitation, any imposed by the Board of
Governors of the Federal Reserve System but excluding any reserve requirement
included in the Eurocurrency Reserve Percentage of Payee), special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, Payee, or shall impose on Payee (or its eurocurrency lending
office) or the interbank market any other condition affecting a LIBOR Balance,
this Note or Payee’s obligation to compute the interest on the balance of this
Note at a rate based upon the LIBOR Base Rate; and the result of any of the
foregoing is to increase the cost to Payee of maintaining a LIBOR Balance, or to
reduce the amount of any sum received or receivable by Payee under this Note by
an amount deemed by Payee to be material, then, upon demand by Payee, Maker
shall pay to Payee such additional amount or amounts as will compensate Payee
for such increased cost or reduction, the amount of which, when aggregated with
interest to be paid under the LIBOR Balance, does not exceed the interest which
would have been payable had the balance been calculated using the WFB Base Rate.
Payee will promptly notify Maker of any event of which it has knowledge,
occurring after the date hereof, which will entitle Payee to compensation
pursuant to this paragraph. A certificate of Payee claiming compensation under
this paragraph and setting forth in reasonable detail the additional amount or
amounts to be paid to Payee hereunder shall be conclusive in the absence of
manifest error.

 

Seventh Amended and Restated Revolving Line of Credit Note - Page 7



--------------------------------------------------------------------------------

(d) Effect on Balances. If notice has been given requiring a LIBOR Balance to be
repaid or converted to the WFB Base Rate Balance, then unless and until Payee
notifies Maker that the circumstances giving rise to such repayment no longer
apply, the Interest Option shall be a rate based upon the WFB Base Rate. If
Payee notifies Maker that the circumstances giving rise to such repayment or
conversion no longer apply, Maker may thereafter select a rate based upon the
LIBOR Base Rate in accordance with the terms of this Note.

9. Extension, Place and Application of Payments. Subject to the terms of the
definitions of LIBOR Interest Period, should the principal of, or any interest
on, this Note become due and payable on any day other than a Business Day, the
maturity thereof shall be extended to the next succeeding Business Day, and
interest shall be payable with respect to such extension. All payments of
principal of, and interest on, this Note shall be made by Maker to Payee at
Payee’s principal banking office in Dallas, Texas in federal or other
immediately available funds. Payments made to Payee by Maker hereunder shall be
applied first to accrued interest and then to principal.

10. Repayments of WFB Base Rate Balances; Prepayments of LIBOR Balances;
Consequential Loss. Maker may repay any WFB Base Rate Balance at any time
without premium or penalty and without prior notice. Maker may prepay any LIBOR
Balance prior to the expiration of the applicable LIBOR Interest Period upon
three (3) Business Days prior written notice subject to Maker’s payment of the
Consequential Loss incurred by Payee as a result of the timing of such
prepayment; provided, however, that Maker shall not have the option to designate
any portion of the unpaid principal balance hereof to bear interest at a rate
based upon the LIBOR Base Rate for a period of ninety (90) days following any
such prepayment of any LIBOR Balance. Any repayment or permitted prepayment of
principal made hereunder shall not be less than $100,000 (or, if greater than
$100,000, in integral multiples of $100,000) or such lesser amount as is then
outstanding under this Note. Any repayment or permitted prepayment of principal
made hereunder shall be made together with interest accrued through the date of
such repayment or prepayment, as applicable.

11. Advance Notice. Payee will use its best efforts to supply the Maker advance
notice of the interest and/or principal amounts that the Payee has calculated
are due at the scheduled payment dates at least one day in advance, assuming the
unpaid principal balance and interest rate remain the same until such scheduled
payment date. Notwithstanding the foregoing, no failure by the Payee to give
such notice will reduce the obligation of the Maker to pay such amounts on the
date they become due.

12. Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed to have been given or made as follows: (a) if sent by hand
delivery, upon delivery; (b) if sent by registered or certified mail, return
receipt requested, upon receipt (as indicated on the return receipt); and (c) if
sent by facsimile, upon receipt (which shall be confirmed by a confirmation
report from the sender’s facsimile machine), addressed to Maker or Payee at the
following respective addresses or such other address as such party may from time
to time designate by written notice to the other:

 

Payee:    Wells Fargo Bank, National Association    1445 Ross Avenue, 3rd Floor
   MAC T5303-031    Dallas, Texas 75202    Attention: Julia Harman, Vice
President    Fax: (214) 953-3982

 

Seventh Amended and Restated Revolving Line of Credit Note - Page 8



--------------------------------------------------------------------------------

Maker:    Fossil Partners, L.P.    2323 North Central Expressway    Richardson,
Texas 75082    Attention: Mike L. Kovar    Fax: (972) 498-9448

13. Legal Fees. If this Note is placed in the hands of any attorney for
collection, or if it is collected through any legal proceeding at law or in
equity or in bankruptcy, receivership or other court proceedings, Maker agrees
to pay all costs of collection including, but not limited to, court costs and
reasonable attorneys’ fees.

14. Waivers. Maker and each surety, endorser, guarantor and other party ever
liable for payment of any sums of money payable on this Note, jointly and
severally waive presentment and demand for payment, protest, notice of protest,
intention to accelerate, acceleration and nonpayment, or other notice of
default, and agree that their liability under this Note shall not be affected by
any renewal or extension in the time of payment hereof, or in any indulgences,
or by any release or change in any security for the payment of this Note, and
hereby consent to any and all renewals, extensions, indulgences, releases or
changes, regardless of the number of such renewals, extensions, indulgences,
releases or changes.

No waiver by Payee of any of its rights or remedies hereunder or under any other
document evidencing or securing this Note or otherwise shall be considered a
waiver of any other subsequent right or remedy of Payee; no delay or omission in
the exercise or enforcement by Payee of any rights or remedies shall ever be
construed as a waiver of any right or remedy of Payee; and no exercise or
enforcement of any such rights or remedies shall ever be held to exhaust any
right or remedy of Payee.

15. Acceleration. If Maker fails or refuses to pay any part of the principal of
or interest upon this Note as the same become due, or upon the occurrence and
during the continuance of any Event of Default, then in any such event the
holder hereof may, at its option, declare the entire unpaid balance of principal
and accrued interest on this Note to be immediately due and payable, and
foreclose all liens and security interests securing payment hereof or any part
hereof.

 

Seventh Amended and Restated Revolving Line of Credit Note - Page 9



--------------------------------------------------------------------------------

16. Interest Laws; Spreading. Any provision herein, or in any document securing
this Note, or any other document executed or delivered in connection herewith,
or in any other agreement or commitment, whether written or oral, expressed or
implied, to the contrary notwithstanding, neither Payee nor any holder hereof
shall in any event be entitled to contract for, charge, receive or collect, nor
shall or may amounts received hereunder be credited, so that Payee or any holder
hereof shall be paid, as interest, a sum greater than the maximum amount
permitted by applicable law to be charged to the person, partnership, firm or
corporation primarily obligated to pay this Note at the time in question. If any
construction of this Note or any document securing this Note, or any and all
other papers, agreements or commitments, indicate a different right given to
Payee or any holder hereof to contract for, charge, receive or collect any
larger sum as interest, such is a mistake in calculation or wording which this
clause shall override and control, it being the intention of the parties that
this Note, and all other instruments securing the payment of this Note or
executed or delivered in connection herewith, shall in all things comply with
applicable law and proper adjustments shall automatically be made accordingly.
In the event that Payee or any holder hereof ever contracts for, charges,
receives, collects or applies, as interest, any sum in excess of the Maximum
Rate, if any, such excess amount shall be applied to the reduction of the unpaid
principal balance of this Note, and, if this Note is paid in full, any remaining
excess shall be paid to Maker. In determining whether or not the interest paid
or payable, under any specific contingency, exceeds the Maximum Rate, if any,
Maker and Payee or any holder hereof shall, to the maximum extent permitted
under applicable law: (a) characterize any non-principal payment as an expense
or fee rather than as interest, (b) exclude voluntary prepayments and the
effects thereof, and (c) “spread” the total amount of interest throughout the
entire term of this Note; provided that if this Note is paid and performed in
full prior to the end of the full contemplated term hereof, and if the interest
received for the actual period of existence thereof exceeds the Maximum Rate, if
any, Payee or any holder hereof shall refund to Maker the amount of such excess,
or credit the amount of such excess against the aggregate unpaid principal
balance of all advances made by the Payee or any holder hereof under this Note
at the time in question.

17. Choice of Law. This Note is being executed and delivered, and is intended to
be performed, in the State of Texas. Except to the extent that the laws of the
United States may apply to the terms hereof, the substantive laws of the State
of Texas shall govern the validity, construction, enforcement and interpretation
of this Note. In the event of a dispute involving this Note or any other
instruments executed in connection herewith, the undersigned irrevocably agrees
that venue for such dispute shall lie in any court of competent jurisdiction in
Dallas County, Texas to the extent such dispute is not resolved by binding
arbitration pursuant to the Payee’s current Arbitration Program described in
paragraph 19 hereof.

18. Loan Agreement. This Note is executed in connection with the Loan Agreement
and the holder hereof is entitled to all the benefits provided therein and in
the other agreements, documents, instruments and certificates entered into in
connection with the Loan Agreement.

19. AGREEMENT FOR BINDING ARBITRATION. The parties agree to be bound by the
terms and provisions of the Payee’s current Arbitration Program which is
incorporated by reference herein and is acknowledged as received by the parties
pursuant to which any and all disputes shall be resolved by mandatory binding
arbitration upon the request of any party.

 

Seventh Amended and Restated Revolving Line of Credit Note - Page 10



--------------------------------------------------------------------------------

20. Amendment and Restatement. This Note increases, amends, modifies and
restates, but does not extinguish the indebtedness evidenced by, that certain
(a) Sixth Amended and Restated Revolving Line of Credit Note dated November 18,
2009, in the stated principal amount of $200,000,000, executed by Maker and
payable to the order of Payee, (b) Fifth Amended and Restated Revolving Line of
Credit Note dated November 19, 2008, in the stated principal amount of
$140,000,000, executed by Maker and payable to the order of Payee, (c) Fourth
Amended and Restated Revolving Line of Credit Note dated September 19, 2008, in
the stated principal amount of $100,000,000, executed by Maker and payable to
the order of Payee, (d) Third Amended and Restated Revolving Line of Credit Note
dated September 20, 2007, in the stated principal amount of $100,000,000,
executed by Maker and payable to the order of Payee, (e) Second Amended and
Restated Revolving Line of Credit Note dated September 21, 2006, in the stated
principal amount of $100,000,000, executed by Maker and payable to the order of
Payee, (f) Amended and Restated Revolving Line of Credit Note dated
September 22, 2005, in the stated principal amount of $100,000,000, executed by
Maker and payable to the order of Payee, and (g) Revolving Line of Credit Note
dated September 23, 2004, in the stated principal amount of $50,000,000,
executed by Maker and payable to the order of Payee.

[THE REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Seventh Amended and Restated Revolving Line of Credit Note - Page 11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Maker has caused this Note to be duly executed and delivered
in Dallas, Texas, as of the date first above written.

 

FOSSIL PARTNERS, L.P. By:   Fossil, Inc. Title:   General Partner   By:  

/s/ Mike L. Kovar

  Name:   Mike L. Kovar   Title:   Executive Vice President, Chief     Financial
Officer and Treasurer

 

Seventh Amended and Restated Revolving Line of Credit Note - Page 12